NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   22-JAN-2021
                                                   08:25 AM
                                                   Dkt. 64 SO




                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
              ERIC ALAN BARSHINGER, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                          (HONOLULU DIVISION)
                       (CASE NO. 1DTA-17-03047)


                    SUMMARY DISPOSITION ORDER
    (By: Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)

            Defendant-Appellant Eric Alan Barshinger (Barshinger)

appeals from the Notice of Entry of Judgment and/or Order and

Plea/Judgment, filed on November 9, 2018 (Judgment),1 and Notice

of Entry of Judgment and/or Order and Plea/Judgment (Final

Judgment), filed on May 2, 2019,2 in the District Court of the

First Circuit, Honolulu Division (District Court).




     1
            The Honorable Sherri-Ann L. Iha presided.
     2
            The Honorable Ann S. Isobe presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Barshinger was convicted of Operating a Vehicle Under

the Influence of an Intoxicant (OVUII), in violation of Hawaii

Revised Statutes (HRS) § 291E-61(a)(1) (Supp 2019).3

          Barshinger raises two points of error on appeal,

contending that:      (1) the District Court erred by refusing to

continue trial so that Barshinger could obtain a transcript of a

motion to suppress hearing held immediately prior to the start of

trial; and (2) there was insufficient evidence to convict

Barshinger of OVUII.

          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Barshinger's points of error as follows:

          (1)   The District Court commenced trial immediately

after the pretrial hearing on motions, over Barshinger's

objection.   Barshinger requested a continuance to obtain a

transcript for cross-examination of the same witnesses and

offered to waive Hawai#i Rules of Penal Procedure Rule 48 and

Barshinger's right to a speedy trial.         The District Court stated:


     3
          HRS § 291E-61(a)(1) provides:

                § 291E-61 Operating a vehicle under the influence of
          an intoxicant. (a) A person commits the offense of
          operating a vehicle under the influence of an intoxicant if
          the person operates or assumes actual physical control of a
          vehicle:

                (1)     While under the influence of alcohol in an
                        amount sufficient to impair the person's normal
                        mental faculties or ability to care for the
                        person and guard against casualty[.]

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


"This hearing was less than an hour long, and your memories are

fresh right now.    So we're gonna deny the request for continuance

and start the trial."

            In State v. Mundon, 121 Hawai#i 339, 357, 219 P.3d

1126, 1144 (2009), the supreme court stated:     "[I]t is well-

settled that a criminal defendant has a right to transcripts of

prior proceedings."    However, when a defendant is entitled to a

written transcript of a prior proceeding, but does not show a

specific need for the transcript for an effective defense, the

court must evaluate "(1) the value of the transcript to the

defendant in connection with the appeal or trial for which it is

sought[;] and (2) the availability of alternative devices that

would fulfill the same functions as transcripts."      Id. (citation

omitted).    There is an innate value of transcripts for trial

preparation and impeachment purposes, and a defendant need not

show a need for the transcripts tailored to the facts of a

particular case or identify specific examples of prejudice.       Id.

            Here, the State suggests freshness of the testimony in

the mind of counsel was an adequate alternative to providing a

written transcript, as ruled by the District Court.      In Mundon,

the defendant was provided with a CD of transcripts which he

could only view on the first day at trial and only during breaks

in the trial.    Id. at 358, 219 P.3d at 1145.   The Mundon court

held:   "Because [the defendant] was essentially 'provided the

transcript for the first time at trial,' the electronic


                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


transcripts were not an adequate alternative to the written

transcripts[.]"    Id.   Therefore, the failure to provide the

defendant with written transcripts was not harmless error.       Id.

          Requiring a defendant to rely solely upon memory is

contrary to the right to a written transcript of prior

proceedings in order to prepare for trial or to impeach a witness

and it is not an adequate alternative to providing a written

transcript, it is a refusal to provide any type of transcript.

Here, Barshinger was denied his right to obtain a written

transcript of a prior proceeding to aid in his cross-examination

at trial and we cannot conclude that it was harmless error.

Thus, the District Court abused its discretion by denying

Barshinger's request for a continuance to obtain a transcript.

          (2)     Barshinger contends that the evidence at trial was

insufficient to show that he was intoxicated to the point where

his normal mental faculties or ability to care for himself and

guard against casualty were impaired.

          It is well-established that the evidence adduced at

trial must be considered in the strongest light for the

prosecution.    State v. Matavale, 115 Hawai#i 149, 157-58, 166

P.3d 322, 330-31 (2007).     "[E]ven if it could be said [] that the

conviction is against the weight of the evidence, as long as

there is substantial evidence to support the requisite findings

for conviction, the trial court will be affirmed."      State v.




                                   4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Xiao, 123 Hawai#i 251, 257, 231 P.3d 968, 974 (2010) (citation

omitted).

            Here, Honolulu Police Department (HPD) Corporal Ernest

Chang (Corporal Chang) testified that he noticed a vehicle

turning right from Kamakee Street onto Kapiolani Boulevard, which

are public ways, roads, streets or highways, and "burned out" or

audibly screeched its tires.    While traveling at a high rate of

speed on this surface street, the vehicle swerved to the left

lane to go around another vehicle, without using any turn

signals, then swerved to the right, and almost hit a curb, and

then continued in the far right lane.       The vehicle accelerated

and pulled away from Corporal Chang who had begun to pace the

vehicle.    After the vehicle was stopped, Corporal Chang noticed a

strong odor of an alcoholic beverage on Barshinger's breath while

speaking with him and further noticed that Barshinger had red,

glassy eyes.

            HPD Officer Guy Yoshimoto (Officer Yoshimoto) testified

that during a horizontal gaze nystagmus test, Barshinger swayed

back and forth two to three inches and he could smell alcohol

coming from Barshinger's breath.       Barshinger came out of the

starting position prior to the start of a walk-and-turn test.

He also took eight steps instead of nine steps, took one turn

instead of short steps during the turning portion of the test,

missed all heel-to-toe steps by at least two inches during the

nine steps back, and stepped off the line twice, all contrary to

                                   5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the directions given to him.    During a one-leg-stand test,

Barshinger lifted his foot, swayed a little, and put his foot

down four times, contrary to the directions given to him.

          We conclude that, when the evidence adduced at trial is

considered in the light strongest for the prosecution, there was

substantial evidence to convict Barshinger of OVUII.

          For these reasons, the District Court's November 9,

2018 Judgment and May 2, 2019 Final Judgment are vacated, and

this case is remanded to the District Court for a new trial.

          DATED: Honolulu, Hawai#i, January 22, 2021.

On the briefs:
                                      /s/ Katherine G. Leonard
Min Tsui,                             Presiding Judge
Deputy Public Defender,
for Defendant-Appellant.              /s/ Keith K. Hiraoka
                                      Associate Judge
Loren J. Thomas,
Deputy Prosecuting Attorney,          /s/ Karen T. Nakasone
City and County of Honolulu,          Associate Judge
for Plaintiff-Appellee.




                                  6